Citation Nr: 1623950	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for schizoaffective disorder, depressive type, to include anxiety related to health problems. 

2. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran had active service from April 7, 1980, to April 14, 1982.

These matters come to the Board of Veterans' Appeals (Board) from January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The January 2012 rating decision granted a 50 percent initial rating for schizoaffective disorder, depressive type, to include anxiety related to health problems. 

The January 2012 rating decision also granted service connection for scars, to include residual scars from excision of warts, with an evaluation of 0 percent. Although the Veteran filed a notice of disagreement (NOD) in December 2012, the Veteran's June 2014 VA Form 9, filed after the issuance of the statement of the case (SOC) in April 2014, states that the Veteran only wishes to appeal the issue of entitlement to an initial evaluation in excess of 50 percent for schizoaffective disorder, depressive type, to include anxiety related to health problems. Therefore, because the Veteran did not file a VA Form 9 pertaining to the issue of entitlement to a compensable rating for scars, to include residual scars from excision of warts, the issue has not been properly appealed and is not before the Board.

In a February 2014 rating decision, the RO denied the Veteran's claim for TDIU. The rating decision notified the Veteran that his "service connected mental condition is under the jurisdiction of the Appeal's team. They may also address the issue of IU." In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. Therefore, although the Veteran has not filed a NOD, in the context of Rice and the notification provided in the February 2014 rating decision, the Board finds that the claim for TDIU is part of the claim for entitlement to an initial evaluation in excess of 50 percent for schizoaffective disorder, depressive type, to include anxiety related to health problems, and is currently before the Board on appeal.
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

In February 2015, the Veteran filed a claim for service connection for post-traumatic stress disorder (PTSD), anxiety and depression. In a December 2015 correspondence, the RO found that the claim cannot be addressed because the claim for service connection for schizoaffective disorder, depressive type, to include anxiety related to health problems, is currently on appeal. However, the Board finds that the claims of PTSD and depression have been raised by the Veteran and should be referred to the Agency of Original Jurisdiction (AOJ) for adjudication. The Board recognizes that the Federal Circuit in Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) held that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Yet, in this case, technically, it may be determined that the symptomatology of PTSD and depression can be separated from the Veteran's schizoaffective disorder, depressive type, to include anxiety related to health problems. 

Therefore, the issues of PTSD and depression have been raised by the record in a February 2015 application for disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The Veteran contends that his current schizoaffective disorder, depressive type, to include anxiety related to health problems, warrants a rating in excess of 50 percent disabling.

Initially, the Board notes that VA treatment records pertaining to the Veteran's psychiatric treatment from February 2013 to August 2014 have been added to the claims file. Therefore, the Board recognizes that the Veteran is receiving ongoing VA psychiatric treatment; and, on remand, the Board seeks any outstanding and updated records before deciding the claim on appeal. Because the Veteran's entire history is reviewed when making disability evaluations, the record must be complete for such increased rating determinations to be made. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also remands this matter for the issuance of a supplemental statement of the case (SSOC). Additional evidence has been submitted to the claims file since the previous statement of the case (SOC) in April 2014. This additional evidence includes VA treatment records that include the Veteran's psychiatric treatment from February 2013 to August 2014. Given that this is new evidence that pertains to the claim, and that it was not submitted by the Veteran, the RO must first consider this evidence and reevaluate the claim unless a waiver of consideration by the agency of original jurisdiction (AOJ) is submitted by the Veteran. Although the Board in a March 2016 letter notified the Veteran of the new evidence and requested a waiver, the Veteran did not respond. Accordingly, because the Board did not hear from the Veteran, the Board remands this matter for AOJ consideration of the additional evidence and the issuance of an SSOC.

Moreover, the Board notes that the Veteran was scheduled for a VA psychiatric examination in December 2015, but that he failed to show for the examination. However, the Veteran did appear for a VA psychiatric evaluation in July 2011, and has appeared for other VA examinations concerning various other claims. Therefore, the Board is remanding this matter to permit the Veteran another VA psychiatric examination. 

However, the Veteran should understand that the VA's duty to assist is not always a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams. See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination). The Veteran should be aware, that a failure to appear at a scheduled examination without good cause may result in his claim being rated based on the available medical evidence. See 38 C.F.R. § 3.655(b). 

Last, the Board remands the issue of TDIU. As explained in the Introduction, a request for TDIU, even when expressly raised by a Veteran as in this case, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice, 22 Vet. App. at 453-54. Hence, the Veteran's claim for an increased disability rating for service-connected schizoaffective disorder, depressive type, to include anxiety related to health problems, includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015). 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. In this case, service connection has been established for scars, to include residual scares from excision of warts, and schizoaffective disorder, depressive type, to include anxiety attacks related to health problems. Although the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Moreover, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work. See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability). Therefore, upon remand, a new VA examination for increased rating shall also address the Veteran's ability to retain or maintain gainful employment in regards to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing VA treatment records dated since August 2014 related to the Veteran's schizoaffective disorder, depressive type, to include anxiety related to health problems, and associate them with the claims file.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected schizoaffective disorder, depressive type, to include anxiety related to health problems. All tests or studies deemed necessary should be conducted, and the results should be reported in detail. The examiner is to describe the Veteran's symptoms, and note the impact, if any, of the Veteran's disorder on his social and industrial functioning. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is also to provide information concerning the functional impairment that results from the Veteran's service-connected disabilities which may affect the Veteran's ability to function and perform tasks, to include any functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered. All lay and medical evidence should be considered. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3. Thereafter, if there is evidence of unemployability due solely to service-connected disability, and the claim is not granted, then the matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU.

4. Then readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) and provided a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


